SYSTEM AND METHOD FOR
CORRECTING FRICTION COEFFICIENT
OF BRAKE PAD FOR VEHICLE



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element numbers 12-1 and 12-2 which are set forth in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventors regard as the invention.

Claims 1 - 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to clearly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Independent claim 1, line 15; the phrase “by operating a difference....” is indefinite as to the specific meaning thereof. What is operated? And how is a difference operated?

Independent claim 1, last line; the limitation “update the calculated brake factor offset” is indefinite as to the specific meaning thereof. How is the offset updated and how does the update relate to the previous step of calculating an offset?
Independent claim 1 is indefinite in that the claim is directed to correcting a friction coefficient but nothing in the body of the claim is actually directed to correcting the friction coefficient.
Claim 3 is indefinite as to the meaning of the term “wheel dynamics” and what the term refers to.

Independent claim 7, lines 7-8; the phrase “by operating a difference....” is indefinite as to the specific meaning thereof. What is operated? And how is a difference operated?
Claims 9 and 10 are indefinite as to the meaning of the term “wheel dynamics” and what the term refers to.


Allowable Subject Matter

After a search of the prior art, claims 1 - 13 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112. A final decision on patentability can be given once the claims are in compliance with 35 U.S.C. 112. 



Independent claim 1 appears to be distinct over the prior art because the prior art fails to teach or suggest a system for correcting a friction coefficient of a brake pad for a vehicle, comprising a brake controller configured to:
estimate a brake factor when a brake factor estimation activation condition is satisfied;
calculate a brake factor offset by operating a difference between the estimated brake factor and a previous brake factor; and
update the calculated brake factor offset.

Claims 2 - 6 appear to be distinct due to, at least, the claims’ dependency on claim 1.

Independent claim 7 appears to be distinct over the prior art because the prior art fails to teach or suggest a method for correcting a friction coefficient of a brake pad for a vehicle, comprising steps of:
estimating, by the brake controller, the brake factor when the brake factor estimation activation condition is satisfied;
calculating, by the brake controller, a brake factor offset by operating a difference between the estimated brake factor and a previous brake factor;
updating, by the brake controller, the calculated brake factor offset; and
correcting, by the brake controller, the friction coefficient of the brake pad based on the updated brake factor offset.

Claims 8 - 13 appear to be distinct due to, at least, the claims’ dependency on claim 7.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Eric S. McCall/Primary Examiner
Art Unit 2856